Title: Thomas Jefferson to Marc Antoine Jullien, 15 July 1810
From: Jefferson, Thomas
To: Jullien, Marc Antoine


          
            Sir
             
                     Monticello 
                     July 15. 10.
          
          
		  I have safely recieved the very valuable present of your work on education, and I pray you to accept my thanks for this mark of your attention. I am now engaged in reading it, and have made sufficient 
                  progress to see it’s great merit, but the opportunity occurring at this moment of conveying to you my acknolegements, forbids me to delay them making them, as the intercourse between our two countries is unfortunately become rare & precarious. the plan of your work is so happily adapted to practice, that we may safely say it will have a greater effect in execution than has ever been produced by the works of mere theory; and at the same time the great branches of pursuit are so well combined, that little more will be necessary in any country than to adapt them by the small modifications which local circumstances may require to the use of any particular country, and the special circumstances of it’s inhabitants. the benefits of your labours therefore is 
                  are not confined to a single age or nation. multitudes unborn will owe to you their physical strength, moral correctness, & instruction. the happiness of posterity promoted, is a debt upon the living, because in them we see but a continuation of ourselves & of the living race.
		   accept my portion of the acknolegements due to you, with the assurances of my high respect and consideration.
          
            Th:
            Jefferson
        